OPINION OF THE COURT
Per Curiam.
David H. Bodian (hereinafter the respondent) submitted an affidavit sworn to on April 7, 2016, in which he sought to resign as an attorney and counselor-at-law. In his affidavit, the respondent averred that on March 16, 2016, before Magistrate Judge Arlene Lindsay of the United States District Court for the Eastern District of New York, he pleaded guilty to one count of wire fraud, in violation of 18 USC § 1343, for taking funds from a trust, unconnected to his law practice, which he managed as trustee.
By order dated August 9, 2016, this Court rejected the respondent’s resignation affidavit, and directed him to show cause before this Court why an order should or should not be made and entered striking his name from the roll of attorneys and counselors-at-law as of March 16, 2016, based upon his conviction of the federal felony of wire fraud, in violation of 18 USC § 1343, which is essentially similar to the New York felonies of grand larceny and/or scheme to defraud in the first degree (Penal Law §§ 155.30, 155.35, 155.40, 155.42, 190.65; see Matter of Margiotta, 60 NY2d 147, 150 [1983]; Matter of Savino, 121 AD3d 264 [2014]; Matter of Thies, 42 AD3d 37 [2007]; Matter of Ashley, 263 AD2d 70 [1999]).
In response to the order to show cause, the respondent submitted an affidavit, sworn to on August 16, 2016, in which he states that he does not oppose the issuance of an order striking his name from the roll of attorneys and counselors-at-law, effective March 16, 2016.
By virtue of his felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a). Accordingly, the respondent’s name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b), to reflect the respondent’s automatic disbarment on March 16, 2016.
Eng, P.J., Rivera, Dillon, Balkin and Leventhal, JJ., concur.
*91Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, David H. Bodian, is disbarred, effective March 16, 2016, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, David H. Bodian, shall comply with this Court’s rules governing the conduct of disbarred and suspended attorneys (see 22 NYCRR 1240.15); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, David H. Bodian, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, David H. Bodian, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15 (f).